Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 4 April 2022, to the Original Application, filed 12 April 2021.

2. 	Claims 1-6, 8, 10-15, 17, and 19-20, renumbered as 1-16, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1-6, 8, 10-15, 17, and 19-20, renumbered as 1-16, respectively, are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19, renumbered as 1, 8, and 15, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…wherein the standard dashboard is associated with a plurality of scenarios, each scenario associated with a set of predetermined values for one or more dashboard cells;
…
wherein the first analytical report includes a first set of results that are generated from one or more scenarios selected by the first user, the first set of results generated based on the predetermined values associated with the plurality of scenarios and the first arrangement of data in the first spreadsheet;
… 
wherein the second analytical report includes a second set of results that are generated from one or more scenarios selected by a second user, the second set of results generated based on the predetermined values associated with the plurality of scenarios and the second arrangement of data in the second spreadsheet,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Olkin (U.S. Publication 2017/0161249 A1) discloses a spreadsheet with unit parsing.
	- Bastide (U.S. Publication 2014/0237340 A1) discloses dynamic loading of tabular data.
- Khen (U.S. Publication 2007/0136666 A1) discloses spreadsheet cell-based notifications.
- Castaneda-Villagran (U.S. Publication 2021/0117615 A1) discloses iterative development and/or scalable deployment of a spreadsheet-based formula algorithm.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176